Day, J.
The plaintiff sued for $68.98; the defendant, on counter claim, had judgment for $9.89. The object of this action is to restrain the enforcement of the judgment against plaintiff, and to have the appeal reinstated, so that he may have an opportunity to recover the amount by him originally claimed. i
The amount in controversy between these parties, as shown-by the petition for injunction, is the difference between a judgment for plaintiff, for $68.98, which he claims, and one in favor of defendant for $9.89, and the costs, which he has recovered. The petition does not state the amount of costs accrued, so that the amount in controversy, so far as the petition shows, is found by adding what plaintiff claims to what defendant recovered, amounting to $78.87. There is no certificate of the court, such as section 3173 of the Code requires. The appeal must, therefore, be dismissed. We reach this conclusion with greater satisfaction, in view of the fact that, if the question were properly presented for our determination, we should affirm the order dissolving the injunction upon its merits
Dismissed.